Citation Nr: 9900234	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-19 522	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a July 28, 
1998, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) in North Little Rock, Arkansas, 
which resulted in the award of past-due benefits to the 
veteran.

By a decision dated in February 1993, the Board of Veterans 
Appeals (Board) granted service connection for the veterans 
psychiatric disorder.  There had been no prior Board decision 
on the issue of entitlement to service connection for a 
psychiatric disorder.  In a September 1993 rating decision, 
the RO awarded a 10 percent rating for an acquired 
psychiatric disorder, variously diagnosed, assigning an 
effective date of January 27, 1989.  In an April 1994 
decision, the Board determined that the attorney, A. N., was 
not eligible for the payment of attorney fees from past due 
benefits which resulted from the ROs September 1993 rating 
decision which awarded the 10 percent rating.

In a January 1997 rating decision, the RO awarded a 100 
percent rating for the veterans psychiatric disorders, 
effective from April 1, 1995, and denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran perfected an appeal of the effective date of the 
100 percent award.  In July 1998, the RO assigned an earlier 
effective date of January 27, 1989 for the 100 percent 
rating, resulting in award of $114,494 in past-due benefits.

By a letter dated December 8, 1998, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board for a decision concerning the attorneys 
eligibility for payment of a fee for his service from the 20 
percent of past-due benefits withheld by the RO.  They were 
given 30 days within which to submit evidence or argument to 
the Board concerning the payment of attorney fee.  The 
attorney responded by letter in which he asserted that he is 
entitled to payment of a fee from the past-due benefits 
withheld.  The question of whether such withheld benefits 
should be paid to the veterans attorney is now before the 
Board.



CONTENTIONS

The attorney contends that he is entitled to payment of a fee 
from past-due benefits for representing the veteran before VA 
in the claim for an increased rating for the veterans 
disability from psychiatric disorders and the claim for an 
earlier effective date for an increased rating of 100 percent 
for the veterans disability from psychiatric disorders.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the attorney is not eligible 
for payment of attorney fees from past-due benefits to which 
the veteran became entitled as a result of an increased 
rating of 100 percent for psychiatric disorders and as a 
result of the assignment of an earlier effective date for the 
100 percent rating.


FINDINGS OF FACT

1.  A final Board decision, which granted service connection 
for acquired psychiatric disorders, variously diagnosed, was 
rendered in February 1993.

2.  The notice of disagreement which preceded the Boards 
February 1993 decision was received by the RO in September 
1990.

3.  The attorney was retained to represent the veteran in 
March 1993.

4.  The fee agreement provides for the payment of a maximum 
fee of 20 percent of past due benefits if the veterans 
appeal is successful.

5.  Past-due due benefits are payable as a result of the ROs 
January 1997 rating decision, which awarded an increased 
rating of 100 percent for the veterans psychiatric 
disorders, and as a result of the ROs July 1998 rating 
decision, which assigned an earlier effective date for the 
100 percent rating.

6.  The Board has not promulgated a final decision on the 
issue of entitlement to an increased rating for psychiatric 
disorders, or on the issue of entitlement to an earlier 
effective date for an increased rating for psychiatric 
disorders.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA and 
the Board may be executed have not been met with respect to 
the issue of entitlement to an increased rating for 
psychiatric disorders and the issue of entitlement to an 
earlier effective date of an award of a 100 percent rating 
for such disorders.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 27, 1989, the veteran filed a request with the RO 
that his claim of entitlement to service connection for an 
acquire neuropsychiatric disorder be reopened.  The claim of 
entitlement to service connection for post-traumatic stress 
disorder was denied by an August 1989 rating decision.  The 
veteran perfected an appeal of that decision.  In a February 
1993 decision, the Board granted service connection for 
acquired psychiatric disorders, variously diagnosed.  In 
a September 1993 rating decision, the RO awarded a 10 percent 
rating for acquired psychiatric disorders, variously 
diagnosed, effective from the date of the veteran's claim in 
January 1989.  The veteran subsequently perfected appeals of 
the ROs decisions to deny entitlement to TDIU and to grant a 
100 percent rating for the veterans psychiatric disorders, 
effective from April 1, 1995.  However, no decision by the 
Board has been made on either of those issues.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

The notice of disagreement which preceded the Boards 
February 1993 decision was received by the RO in September 
1990.  In addition, the attorney was retained prior to the 
expiration of one year from the date of the Boards decision.  
Therefore, the criteria under which a valid fee agreement 
between the veteran and the attorney for his representation 
of the veteran on the issue of entitlement to service 
connection for his psychiatric disorders were met.  However, 
as was decided by the Board in an April 1994 decision, the 
attorney was not entitled to payment of a fee for services 
which were rendered prior to the Boards February 1993 
decision.  Since that decision was favorable, further 
services were unnecessary on the issue of entitlement to 
service connection for psychiatric disorders.

The criteria under which a valid attorney fee agreement may 
be executed have not been met for the attorneys 
representation on the issues of entitlement to an increased 
rating for psychiatric disorders and the effective date of 
such an increased rating.  There has been no final Board 
decision on those issues, as is required by 38 C.F.R. 
§ 20.609(c)(1).  The subsection of the regulation provides 
that there must be a final decision by the Board with respect 
to the issue, or issues, involved.

The attorney has asserted that the issues from which past-due 
benefits became payable are the same as the issue decided by 
the Board in February 1993 when it granted service connection 
for psychiatric disorders.  His argument has been rejected by 
the U.S. Circuit Court of Appeals in Grantham v. Brown, 114 
F. 3d 1156 (1997).  In Grantham, the Court held that the 
issue of entitlement to an increased rating is a separate 
issue from entitlement to service connection, requiring a 
separate notice of disagreement to be filed in order to 
confer jurisdiction on the Board.  In this case, since there 
has been no final Board decision on the separate issues of 
the level of compensation to be paid and the date from which 
such level of compensation should be effective, the attorney 
does not meet the criteria of 38 C.F.R. § 20.609(c) and is 
not entitled to be paid a fee for his representation of the 
veteran with respect to those issues.

Nor is the attorney eligible for a supplemental payment 
under 38 U.S.C.A. § 20.609(h)(3)(i).  Under that provision, 
the attorney is entitled to be paid such a payment when, 
after service connection is granted on appeal, he 
successfully represents the veteran in a claim for increased 
compensation for the disability which was service connected.  
However, that provision addresses how the supplement payment 
is calculated.  It does not eliminate the requirement in 38 
C.F.R. § 20.609(c) that there must have been a final Board 
decision on the issue, or issues, involved.



ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded as a result of increased ratings for 
psychiatric disorders and as a result of an earlier effective 
date for a 100 percent rating is denied.  None of the 
veterans past-due benefits resulting from such actions by 
the RO should be paid to the attorney.



		
	MARY GALLAGHER
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.
- 2 -
